Exhibit 10.1

 

LOGO [g684265snap0001.jpg]

VIA HAND DELIVERY

January 17, 2019

Michael Falvey

Dear Mike:

As we discussed, your employment with Karyopharm Therapeutics Inc. (the
“Company”) will end effective January 18, 2019 (the “Resignation Date”). As we
also discussed, you will be eligible to receive the severance benefits described
in paragraph 1 below if you (i) sign and return this letter agreement (the
“Agreement”) to me by January 18, 2019 (but no earlier than the Resignation
Date) and comply with all terms hereof, and (ii) sign and return the Additional
Release attached hereto as Attachment A no later than February 7, 2019, and do
not revoke your agreement to the Additional Release (attached hereto as
Attachment A). By signing and returning this Agreement and the Additional
Release (and not revoking the Additional Release), you will be entering into
binding agreements with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the releases of
claims set forth in paragraph 2 and the Additional Release. Therefore, you are
advised to consult with an attorney before signing this Agreement and the
Additional Release, and you have been given a reasonable amount of time to do
so.

Although your receipt of the severance benefits is expressly conditioned on you
entering into this Agreement and the Additional Release, the following will
apply regardless of whether or not you timely sign and return this Agreement and
timely sign, return, and do not revoke the Additional Release:

 

  •  

As of the Resignation Date, all salary payments from the Company will cease and
any benefits you had as of the Resignation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law.

 

  •  

You will receive on or before the Resignation Date payment for your final wages
and any unused vacation time accrued through the Resignation Date.

 

  •  

You may, if eligible and at your own cost (unless otherwise stated in paragraph
1 below), elect to continue receiving group medical insurance pursuant to the
“COBRA” law. Please consult the COBRA materials to be provided under separate
cover for details regarding these benefits.

 

  •  

You are obligated to keep confidential and not to use or disclose any and all
non-public information concerning the Company that you acquired during the
course of your employment with the Company, including any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition, except as otherwise permitted by paragraph 10 below. Further, you
remain subject to your continuing confidentiality, non-competition, and
non-solicitation obligations to the Company as set forth in the September 11,
2017

 

LOGO [g684265sp28.jpg]



--------------------------------------------------------------------------------

 

Non-Disclosure and Inventions Assignment, Non-Competition and Non-Solicitation
Agreement (the “Restrictive Covenant Agreement”) you previously executed for the
benefit of the Company, which remains in full force and effect.

 

  •  

Any and all outstanding equity awards previously granted to you by us shall be
treated in accordance with the applicable equity plans and award agreements.

If you elect to timely sign and return this Agreement and the Additional Release
and do not timely revoke your acceptance of the Additional Release (as described
therein), the following terms and conditions will also apply:

1.    Severance Benefits –The Company will provide you with the following
severance benefits (the “severance benefits”):

 

  a.

Severance Pay. The Company will pay to you $202,000, less all applicable taxes
and withholdings, as severance pay (an amount equivalent to six months of your
current base salary). The severance pay will be paid in 12 equal semi-monthly
installments in accordance with the Company’s regular payroll practices, but in
no event shall payments begin earlier than the Company’s first payroll date
following expiration of the Revocation Period for the Additional Release (as
described therein).

 

  b.

2018 Annual Performance-Based Cash Incentive. The Company will pay to you, as
your annual performance-based cash incentive for fiscal year 2018, $173,417,
less all applicable taxes and withholdings (the “2018 Bonus”). The 2018 Bonus
will be paid at such time as Company employees receive their 2018 cash incentive
payments, but in no event earlier than the Company’s first payroll date
following expiration of the Revocation Period for the Additional Release.

 

  c.

Consulting Relationship. Upon the Resignation Date, you and the Company shall
enter into the Consulting Agreement attached hereto as Attachment B. In
consideration of the Services (as defined in the Consulting Agreement) performed
and rights granted by you under the Consulting Agreement any and all outstanding
and unvested equity awards previously granted to you by the Company will
continue to vest in accordance with the applicable equity plans and/or award
agreements until April 18, 2019 provided that you render Services to the Company
pursuant to the Consulting Agreement until such date and, upon cessation of
Services under the Consulting Agreement, any and all outstanding and vested
equity awards will remain exercisable for three months thereafter in accordance
with the applicable equity plans and/or award agreements.

 

  d.

COBRA Benefits. Should you timely elect and be eligible to continue receiving
group health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) July 31, 2019, and (y) the date on which you obtain alternative
coverage (as applicable, the “COBRA Contribution Period”), continue to pay the
share of the premiums for such coverage to the same extent it was paying such
premiums on your behalf immediately prior to the Resignation Date. The remaining
balance of any premium costs during the COBRA Contribution Period, and all
premium costs thereafter, shall be paid by you on a monthly basis for as long
as, and to the extent that, you remain eligible for COBRA continuation. You
agree that, should you obtain alternative medical and/or dental insurance
coverage prior to July 31, 2019, you will so inform the Company in writing
within five (5) business days of obtaining such coverage.

 

2



--------------------------------------------------------------------------------

You will not be eligible for, nor shall you have a right to receive, any
payments or benefits following the Resignation Date other than as set forth in
this paragraph.

2.    Release of Claims – In consideration of the severance benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, the September 9, 2017 employment letter by and between you and the
Company); all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of your
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims does not prevent you from filing a charge with, cooperating
with, or participating in any investigation or proceeding before, the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that you acknowledge that you may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and you further
waive any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding). Notwithstanding any other term in this Agreement, you are not
releasing any claims or rights you may have for defense and/or indemnification
under state or other law or the governing documents of the Company, or under any
indemnification agreement with the Company or under any insurance policy
providing

 

3



--------------------------------------------------------------------------------

directors’ and officers’ coverage for any lawsuit or claim relating to the
period when you were a director, officer, employee or agent of the Company;
provided, however, that (x) the Company’s acknowledgement is not a concession,
acknowledgment, or guaranty that you have any such rights to defense,
indemnification or coverage in a particular matter, and (y) the Company retains
any defenses it may have to such defense, indemnification or coverage.

3.    Continuing Obligations – You acknowledge and reaffirm your confidentiality
and non-disclosure obligations discussed on page 1 of this Agreement, as well as
the obligations set forth in the Restrictive Covenant Agreement, which survive
your separation from employment with the Company. For clarification, but not
limitation, this means that you acknowledge and reaffirm that you are prohibited
from competing with the Company or soliciting any current employee of the
Company (as more fully described in Section 5 of the Restrictive Covenant
Agreement).

4.    Resignation as Officer – You hereby resign from your employment and
officer position with the Company, and as a director and/or officer of any and
all subsidiaries of the Company, effective as of the Resignation Date. Further,
you hereby irrevocably appoint the Company to be your attorney-in-fact to
execute any documents and do anything in your name and on your behalf necessary
to effect your ceasing to serve as an officer or employee of the Company or as a
director or officer of any subsidiary of the Company.

5.    Non-Disparagement – You understand and agree that, to the extent permitted
by law and except as otherwise permitted by paragraph 10 below, you will not, in
public or private, make any false, disparaging, derogatory or defamatory
statements, online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, financial
institution or current or former employee, board member, consultant, client or
customer of the Company, regarding the Company or any of the other Released
Parties, or regarding the Company’s business affairs, business prospects, or
financial condition. In return, the Company will instruct its directors and
officers not to, in public or private, make any false, disparaging, derogatory
or defamatory statements, online (including without limitation, on any social
media, networking, or employee review site) or otherwise, to any third party
regarding you.

6.    Company Affiliation – You agree that, following the Resignation Date, you
will not hold yourself out as an officer or employee of the Company, and you
agree to update any directory information that indicates you are currently
affiliated with the Company. Without limiting the foregoing, you confirm that,
within five days following the Resignation Date, you will update any and all
social media accounts (including, without limitation, LinkedIn, Facebook,
Twitter and Four Square) to reflect that you are no longer employed by the
Company.

7.    Return of Company Property – Other than materials required to perform your
responsibilities under the Consulting Agreement, you confirm that you have
returned to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software, printers, flash
drives and other storage devices, wireless handheld devices, cellular phones,
tablets, etc.), Company identification, and any other Company owned property in
your possession or control, and that you have left intact all, and have
otherwise not destroyed, deleted, or made inaccessible to the Company any,
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment, and that you have not
(a) retained any copies in any form or media; (b) maintained

 

4



--------------------------------------------------------------------------------

access to any copies in any form, media, or location; (c) stored any copies in
any physical or electronic locations that are not readily accessible or not
known to the Company or that remain accessible to you; or (d) sent, given, or
made accessible any copies to any persons or entities that the Company has not
authorized to receive such electronic or hard copies. You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone accounts, and computer accounts.

8.    Business Expenses and Final Compensation – You acknowledge that you have
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of your employment and that no other reimbursements are
owed to you. You further acknowledge that you have received payment in full for
all services rendered in conjunction with your employment by the Company,
including payment for all wages including overtime, bonuses, commissions, and
accrued, unused vacation time, and that no other compensation is owed to you
except as provided herein.

9.    Confidentiality – You understand and agree that, to the extent permitted
by law and except as otherwise permitted by paragraph 10 below, the contents of
the negotiations and discussions resulting in this Agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except as otherwise agreed to in writing by the Company.

10.    Scope of Disclosure Restrictions – Nothing in this Agreement prohibits
you from communicating with government agencies about possible violations of
federal, state, or local laws or otherwise providing information to government
agencies, filing a complaint with government agencies or participating in
government agency investigations or proceedings. You are not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information you obtained through a communication
that was subject to the attorney-client privilege. Further, notwithstanding your
confidentiality and nondisclosure obligations, you are hereby advised as follows
pursuant to the Defend Trade Secrets Act: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

11.    Cooperation– You agree that, to the extent permitted by law, you shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel, at reasonable times and locations designated by the Company, to
investigate or prepare the Company’s claims or defenses, to prepare for trial or
discovery or an administrative hearing, mediation, arbitration or

 

5



--------------------------------------------------------------------------------

other proceeding and to act as a witness when requested by the Company. You
further agree that, to the extent permitted by law, you will notify the Company
promptly in the event that you are served with a subpoena (other than a subpoena
issued by a government agency), or in the event that you are asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company. In regards to this
paragraph 11, the Company agrees (i) to compensate you at a reasonable hourly
rate for any time spent by you (except time spent testifying under oath) as it
relates to your obligations pursuant to paragraph 11; provided, however, that
the Company is only required to provide such compensation to you if the time
spent by you exceeds an aggregate of ten (10) hours and occurs following the
termination of the Consulting Agreement, and (ii) to reimburse you for any and
all expenses incurred by you as it relates to your obligations pursuant to this
paragraph 11.

12.    Reimbursement of Legal Fees. The Company agrees to reimburse you, within
thirty (30) days following the expiration of the Revocation Period, for up to
$3,000.00 of reasonable, documented legal expenses incurred by you in connection
with the negotiations and discussions resulting in this Agreement.

13.    Amendment and Waiver – This Agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

14.    Validity – Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

15.    Nature of Agreement – You understand and agree that this Agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

16.    Acknowledgments and Voluntary Assent – You acknowledge that you have been
given a reasonable amount of time to review this Agreement and that the Company
is hereby advising you to consult with an attorney of your own choosing prior to
signing it. You affirm that no other promises or agreements of any kind have
been made to or with you by any person or entity whatsoever to cause you to sign
this Agreement, and that you fully understand the meaning and intent of this
Agreement. You further state and represent that you have carefully read this
Agreement, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign your name of your own free act.

17.    Applicable Law – This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

6



--------------------------------------------------------------------------------

18.    Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, and commitments in
connection therewith (including, without limitation, the September 9, 2017
employment letter by and between you and the Company). 

19.    Tax Acknowledgement – In connection with the severance benefits provided
to you pursuant to this Agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 1 of this Agreement.

 

  Very truly yours, By:  

/s/ Christopher B. Primiano

  Christopher B. Primiano   EVP, Chief Business Officer, General Counsel and
Secretary

I hereby agree to the terms and conditions set forth above.

 

/s/ Michael Falvey

   

January 17, 2019

Michael Falvey     Date

To be returned in a timely manner as set forth on the first page of this
Agreement.

 

7



--------------------------------------------------------------------------------

Attachment A

Additional Release

In consideration for the severance benefits set forth in the Agreement to which
this Additional Release is attached as Attachment A, which I would not otherwise
be entitled to receive, I, on behalf of myself and anyone who might claim
through me, irrevocably and unconditionally hereby release, waive, discharge and
hold harmless the Released Parties (as defined in the Agreement) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), arising under
the Age Discrimination in Employment Act (“ADEA”) or the Older Workers Benefit
Protection Act (“OWBPA”). Excluded from this Additional Release, however, are
any rights I may have to file a charge with, cooperate with, or participate in
any investigation or proceeding before, the EEOC or a state fair employment
practices agency (although I do release and waive, and agree not to seek or
accept, any monetary payment or other individual relief in connection with any
such charge, investigation or proceeding).

I acknowledge that I have been given at least 21 days to consider, sign and
return this Additional Release, and that if I am signing and returning the
Additional Release before the 21-day period, I have done so voluntarily and
freely elected not to take the entire time allowed in order to obtain sooner the
benefits set forth in the Agreement. I understand that I have seven days after
the date I sign this Additional Release to change my mind and revoke it by
notifying the Company in writing of my intent to so revoke (the “Revocation
Period”). I acknowledge that I am hereby advised to consult with an attorney of
my choice before signing this Additional Release.

I acknowledge that by entering into this Additional Release I am waiving any and
all rights or claims I might have under the ADEA or OWBPA, and that I have
received consideration beyond that to which I was otherwise entitled. I hereby
provide this Additional Release as of the date below and acknowledge that I will
not be entitled to receive the severance benefits set forth in the Agreement
unless this Additional Release becomes effective and enforceable.

 

January 17, 2019

   

/s/ Michael Falvey

Date     Michael Falvey



--------------------------------------------------------------------------------

Attachment B

Consulting Agreement



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of January 18, 2019
(the “Effective Date”), is entered into between Karyopharm Therapeutics Inc.
(the “Company”) and Michael Falvey (the “Consultant”). The Consultant and
Company are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS, Company wishes to engage the Consultant to provide certain advisory and
other consulting services to Company, and the Consultant wishes to provide such
services to Company, in each case subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth in this Agreement, the Parties agree as follows:

 

1.

Engagement and Performance of Services. Company hereby engages the Consultant to
perform the consulting services as described under the heading Services in
Exhibit A (the “Services”). The Consultant shall perform the Services at
Company’s facilities, or at other locations as mutually agreed upon by the
Parties. With the approval of the Company, the Services may also be provided by
telephone or video conference. In performing the Services, the Consultant shall
comply with all applicable laws and regulations, and shall perform Services in a
manner that is consistent with relevant industry and professional standards.

 

2.

Consideration. In full consideration of the Services performed and rights
granted by the Consultant under this Agreement any and all outstanding and
unvested equity awards previously granted to Consultant by the Company will
continue to vest and be exercisable in accordance with the applicable equity
plans and/or award agreements until April 18, 2019 provided that the Consultant
renders Services to the Company pursuant to this Agreement until such date and
any and all outstanding and vested equity awards will remain exercisable for
three months following the end of the Term (as defined in Section 8(a)) in
accordance with the applicable equity plans and/or award agreements. For
avoidance of doubt, any and all outstanding equity awards previously granted to
Consultant by the Company that remain unvested as of April 18, 2019 shall be
forfeited immediately. In addition, the Company shall reimburse the Consultant
for all reasonable and necessary expenses incurred or paid by the Consultant, at
Company’s request and with Company’s prior written approval, in connection with
the Consultant’s performance of the Services, subject, however, to any
applicable Company expense policy provided to the Consultant. The Consultant
shall not be entitled to any compensation or payment for the Services or with
respect to Company’s use of the results of the Services or the grant of rights
by the Consultant under this Agreement other than as set forth herein.

 

3.

Relationship of Parties. The Consultant shall perform the Services as an
“independent contractor” and not as an employee or agent of Company. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Company or
to bind Company in any manner. The Consultant shall not be entitled to any
benefits, coverage or privileges, including, without



--------------------------------------------------------------------------------

  limitation, social security, unemployment, medical or pension payments, made
available to employees of Company. The Consultant will be fully responsible for
all taxes, contributions and insurance coverage applicable to the Consultant.

 

4.

Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Obligations.

 

  (a)

The Consultant acknowledges and reaffirms the obligations set forth in the
September 11, 2017 Non-Disclosure and Inventions Assignment, Non-Competition and
Non-Solicitation Agreement by and between Consultant and the Company (the
“Restrictive Covenant Agreement”). For purposes of the Restrictive Covenant
Agreement, the Parties acknowledge and agree that the Business Relationship
between the Parties will continue for the Term of this Agreement.

 

  (b)

Scope of Disclosure Restrictions. Nothing in this Agreement or elsewhere
(including the Restrictive Covenant Agreement) prohibits either Party from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings. Neither
Party is required to notify the other Party of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
one Party obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding Consultant’s confidentiality
and nondisclosure obligations, Consultant is hereby advised as follows pursuant
to the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

5.

Use of Third Party Facilities or Property. Except as Company may otherwise
consent in writing, the Consultant agrees not to make any use of any funds,
space, personnel, facilities, equipment, employees or other resources of a third
party, in performing the Services, nor to take any other action that would
result in a third party owning or having a right in the results of the Services
or the Inventions. Without limiting the foregoing, the Consultant agrees that it
will not utilize in the performance of any Services or incorporate into any
deliverables or materials provided to Company: (i) any confidential information
of the Consultant or any third party; or (ii) any technology, materials,
know-how or

 

2



--------------------------------------------------------------------------------

  inventions, covered by proprietary rights of the Consultant or any third
party, except as Consultant is freely permitted to do without further
compensation by Company to the Consultant or any third party. In the event the
Consultant incorporates any proprietary know-how, materials, inventions or
technology of the Consultant into any Inventions or deliverables or other
results of Services, the Consultant hereby grants to Company a perpetual,
irrevocable, non-exclusive, worldwide, royalty-free, fully paid-up license (with
a right to grant sublicenses) under Consultant’s intellectual property rights in
such know-how, materials, inventions or technology solely to the extent
necessary for Company to utilize the Inventions or deliverables or other results
of Services for any purpose.

 

6.

Record Retention and Storage. In no event shall the Consultant dispose of any
records or files generated by the Consultant in the course of providing Services
(the “Records”) without first giving Company sixty (60) days’ prior written
notice of the Consultant’s intent to do so and an opportunity to have the
Records transferred to Company. Notwithstanding anything in this Section 6 to
the contrary, the Consultant may retain copies of the Records to the extent
necessary for compliance with applicable law or regulatory requirements, subject
to the Consultant’s continuing obligations of confidentiality and restrictions
on use under this Agreement, and Company’s right to access such retained
Records, and have copies made upon reasonable notice to the Consultant.

 

7.

Representation, Warranties and Covenants.

 

  (a)

No Conflict. The Consultant represents that, except as the Consultant has
disclosed in writing to Company, the Consultant is not bound by the terms of any
agreement with any employer or other party which are inconsistent with the
provisions of this Agreement. The Consultant further represents that the
Consultant’s performance of the Services, and the grant of rights specified in
this Agreement, do not and will not conflict with, or breach any, agreement with
any prior or existing employer or other entity (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to Company or induce Company to use any confidential or proprietary
information or material belonging to any employer or others unless Consultant
has a license to use such information and materials and to allow Company to use
such information and materials.

 

  (b)

No Debarment. The Consultant has not been, and is not under consideration to be,
excluded, suspended, debarred or otherwise declared ineligible to participate in
federal healthcare programs, federal procurement or non-procurement programs, or
from any other activities or programs related to the Services contemplated by
this Agreement, including debarment under the provisions of the Generic Drug
Enforcement Act of 1992, as amended from time to time.

 

  (c)

No Use of Name. Unless Company otherwise consents in writing, the Consultant
shall not disclose to a third party the terms of this Agreement or the nature of
the Services being provided to Company. Neither Party may use the other Party’s

 

3



--------------------------------------------------------------------------------

  name in any form of advertising or promotion, including press releases,
without the prior written consent of the other Party, except Company may
disclose that it has engaged the Services of the Consultant and may describe the
nature of the Services. The provisions of this Section 7(c) shall not restrict a
Party’s ability to use the other Party’s name in filings with the Securities and
Exchange Commission, the United States Food and Drug Administration, or other
governmental agencies, when required by applicable law or regulation to do so.

 

  (d)

Not Employment Contract. The Consultant acknowledges that the Consultant is not
an employee of the Company, that this Agreement does not constitute a contract
of employment, and does not imply that the Company will continue this Agreement
in effect for any period of time beyond its terms.

 

8.

Term; Termination.

 

  (a)

Term. The term of this Agreement shall commence on the effective date of this
Agreement as specified in the first paragraph and shall continue in effect until
July 18, 2019, unless earlier terminated by either Party as set forth in
Section 8(b) below (the “Term”).

 

  (b)

Termination. Either Party may terminate this Agreement upon thirty (30) days’
prior written notice to the other Party. In addition, either Party may terminate
this Agreement upon fifteen (15) days’ prior written notice to the other Party
if such other Party has breached this Agreement and fails to cure the breach
during the notice period. In the event of termination by either Party as
permitted under this Agreement, Company shall direct the Consultant as to
whether the Consultant shall stop performing the Services immediately or shall
continue such performance for all or part of the applicable notice period.

 

  (c)

Survival. The termination or expiration of this Agreement shall not affect the
rights or obligations which have accrued prior to the effective date of such
termination or expiration. Sections 4, 6, 7(c), 8, and 12 of this Agreement
shall survive any termination or expiration of this Agreement.

 

9.

Notice. All notices required or permitted under this Agreement will be in
writing and will be given by addressing the same to, in the case of the
Consultant, the home address of the Consultant and, in the case of the Company,
the address of the Company’s corporate headquarter or at such other address as
the recipient may specify in writing under this procedure. Notices will be
deemed to have been given (i) three (3) business days after deposit in the U.S.
mail with proper postage for first class registered or certified mail prepaid,
return receipt requested; or (ii) one (1) business day after being sent by an
internationally recognized courier service for next day delivery. Notices to
Company must be marked “Attention: Chief Executive Officer”.

 

10.

Assignment; No Subcontracting. This Agreement shall be binding upon and enure to
the benefit of the Parties and their respective successors and permitted
assigns. The

 

4



--------------------------------------------------------------------------------

  Consultant may not assign, subcontract or delegate any of the Consultant’s
rights or obligations under this Agreement without the prior written consent of
Company. Company may assign this Agreement to any of its affiliates or to any
successor by law or by merger, acquisition or sale of assets, provided that any
such assignee shall assume all obligations of Company under this Agreement.

 

11.

Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision will be rendered
unenforceable by virtue of the fact that, for any reason, any other provision
may be invalid or unenforceable in whole or in part. If any provision of this
Agreement is invalid or unenforceable for any reason whatsoever, that provision
will be appropriately limited and reformed to the maximum extent provided by
applicable law. If the scope of any restriction contained herein is too broad to
permit enforcement to its full extent, then such restriction will be enforced to
the maximum extent permitted by law so as to be judged reasonable and
enforceable. If, as a result of the unenforceability of a provision or any
limitation on enforceability, the intent of the parties in entering into this
Agreement is materially affected, the parties will negotiate in good faith to
amend this Agreement to as close as possible implement the original intent of
the parties.

 

12.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts, without reference to the
state’s conflict-of-laws principles.

 

13.

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties pertaining to its subject matter.

 

14.

Waivers. No delay or omission by a Party in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by a Party will be effective only if contained in a written
document signed by such Party. A waiver or consent given by a Party on any one
occasion is effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

 

15.

Amendments. No amendment of this Agreement shall be binding unless executed in
writing by both Parties.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and the Consultant have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

KARYOPHARM THERAPEUTICS INC.     CONSULTANT:

By:

 

 

    By:  

 

Name:   Christopher Primiano     Name:   Michael Falvey Title:   EVP, Chief
Business Officer, General Counsel and Secretary      

 

6



--------------------------------------------------------------------------------

Exhibit A

 

I.

DESCRIPTION OF SERVICES

Consultant shall provide assistance to the Company, as from time to time
reasonably requested by members of the Company’s finance organization or the
Company’s Chief Executive Officer or Chief Business Officer, in any area related
to the financial matters of the Company and its subsidiaries, including, without
limitation, financial accounting systems, stock plan management, accounting,
leased property management, budgeting, payroll, taxes and banking.

Consultant shall devote up to 20 hours per month to providing Services.

 

7